UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 7, 2012 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 0-25141 76-0579161 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 9600Bellaire Boulevard, Suite252 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On November 8, 2012, management of MetroCorp Bancshares, Inc. (the “Company”) will be presenting information regarding the Company’s business and financial performance to various analysts and investors at the Raymond James & Associates Texas Bank Field Trip.The foregoing description is qualified by reference to such exhibit. As provided in General Instruction B.2 to Form 8-K, the information contained in Item 7.01 and Exhibit 99.1 of this Current Report on Form8-K is being furnished to the Securities and Exchange Commission and shall not be deemed to be "filed" for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities of that Section, nor shall it be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. Exhibits.The following is furnished as an exhibit to this Current Report on Form 8-K: Exhibit Number Description of Exhibit Investor slide presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated:November 7, 2012 By: /s/George M. Lee George M. Lee Executive Vice Chairman, President & Chief Executive Officer -2- EXHIBIT INDEX Exhibits.The following is furnished as an exhibit to this Current Report on Form 8-K: Exhibit Number Description of Exhibit Investor slide presentation -3-
